Case 18-41619-bem     Doc 52    Filed 03/03/20 Entered 03/03/20 16:20:27       Desc Main
                                Document     Page 1 of 7


                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                               ROME DIVISION

   IN RE:                                    )       CHAPTER 13
   MATTHEW DAVID LANDERS,                    )
   MELEAH BETH LANDERS,                      )       CASE NO. R18-41619BEM
                                             )
         DEBTORS,                            )       JUDGE ELLIS-MONRO


                                VOLUNTARY DISMISSAL

         The Debtors hereby dismiss their Chapter 13 case without prejudice.

                Respectfully submitted this 3rd day of March, 2020.



                                      __/s/Jeffrey B. Kelly
                                      JEFFREY B. KELLY
                                      Law Office of Jeffrey B. Kelly, P.C.
                                      Attorney for Debtors
   107 E. 5th Avenue                  Georgia Bar No. 412798
   Rome, GA 30161
   (678) 861-1127 (Phone)
   (706) 413-1365 (Fax)
   lawoffice@kellycanhelp.com
Case 18-41619-bem       Doc 52    Filed 03/03/20 Entered 03/03/20 16:20:27           Desc Main
                                  Document     Page 2 of 7


                                         AFFIDAVIT

          The undersigned hereby declares under penalty of perjury, that the statements

   made in the foregoing are true and correct to the best of his/her information, knowledge

   and belief.

          This 3rd day of March, 2020.



   /s/Matthew David Landers
   DEBTOR


   /s/Meleah Beth Landers
   DEBTOR
Case 18-41619-bem        Doc 52    Filed 03/03/20 Entered 03/03/20 16:20:27             Desc Main
                                   Document     Page 3 of 7


                                CERTIFICATE OF SERVICE

           This is to certify that I have this day served a copy of the foregoing Dismissal on
   the following by U. S. Mail, in a properly stamped and addressed envelope.

   Mary Ida Townson
   Chapter 13 Trustee
   285 Peachtree Center Ave., NE, Suite 1600
   Atlanta, GA 30303

   Matthew Landers
   Meleah Landers
   66 Mango Rd., NE
   Rome, GA 30161

   All parties on the attached mailing list.

   This 3rd day of March, 2020.

   /s/Jeffrey B. Kelly
   JEFFREY B. KELLY
   Law Office of Jeffrey B. Kelly, P.C.
   Attorney for Debtors
   107 E. 5th Avenue
   Georgia Bar No. 412798
   Rome, GA 30161
   (678) 861-1127 (Phone)
   (706) 413-1365 (Fax)
   lawoffice@kellycanhelp.com
Case 18-41619-bem   Doc 52   Filed 03/03/20 Entered 03/03/20 16:20:27   Desc Main
                             Document     Page 4 of 7
Case 18-41619-bem   Doc 52   Filed 03/03/20 Entered 03/03/20 16:20:27   Desc Main
                             Document     Page 5 of 7
Case 18-41619-bem   Doc 52   Filed 03/03/20 Entered 03/03/20 16:20:27   Desc Main
                             Document     Page 6 of 7
Case 18-41619-bem   Doc 52   Filed 03/03/20 Entered 03/03/20 16:20:27   Desc Main
                             Document     Page 7 of 7
